Citation Nr: 1015256	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-10 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1958 to June 1961, 
and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran has claimed that he has erectile dysfunction, 
which he attributes to either his joint pain, or the 
medications that he takes for his service-connected 
orthopedic disorders or his depression.  In June 2006, he was 
afforded a VA examination.  As to the question of whether any 
erectile dysfunction was related to the Veteran's joint pain, 
the examiner stated that such a relationship could not be 
resolved without resort to speculation; however, it was 
opined that it was not related to the medication he was 
taking at that time for his joint pain.  It was further 
commented that any relationship between the claimed erectile 
dysfunction and depression would be better evaluated by a 
mental health examiner.  Because no opinion was expressed 
about the relationship between any erectile dysfunction and 
the Veteran's joint pain and his depression, the Board finds 
that this examination is inadequate.  Once a VA examination 
is conducted, VA is obligated to ensure that that examination 
is adequate and complete.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  A remand is therefore required to ensure 
that an adequate VA examination is conducted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current erectile dysfunction.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

If the examiner finds that the 
Veteran has erectile dysfunction, 
the examiner should then provide 
an opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that the erectile 
dysfunction relates to any of the 
Veteran's service-connected 
disorders (i.e., hearing loss, 
tinnitus, depression, and 
orthopedic disorders) to include 
any medication he takes for such 
disorder(s).  Any conclusion 
reached should be supported by a 
rationale.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


